Citation Nr: 1452931	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss (diagnosed as high tone deafness) and denied the service connection claim on the merits.    

In February 2014 the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of that hearing is of record.

Although the appellant submitted additional evidence after the case was certified to the Board, in a February 2014 statement, the Veteran waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2014). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1986 rating decision denied service connection for bilateral hearing loss/deafness; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the April 1986 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1986); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claim for service connection for bilateral hearing loss.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for bilateral hearing loss/deafness in an April 1986 rating decision.  After the Veteran was notified in April 1986, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the April 1986 rating decision denying service connection for bilateral hearing loss/deafness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1986); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2014).

The basis of the denial of service connection for bilateral hearing loss/deafness in the April 1986 rating decision was that there was no diagnosis of hearing loss in the right ear, and there was no evidence that the left ear hearing loss is etiologically related to service.   

Evidence submitted and obtained since the April 1986 rating action includes a December 2010 VA examination which reflects that the Veteran is diagnosed with bilateral hearing loss disability for VA purposes.  Additionally, the newly received evidence includes the Veteran's hearing testimony which reflects his complaints of immediate muffling of sounds after loud explosions in service.  He also testified that he did not experience any excessive noise during his post-service employment.

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects a current diagnosis of right ear hearing loss disability where there was previously no such diagnosis, and the Veteran's testimony suggests an etiological nexus to an in-service event or injury. 

Therefore, the Board finds the above newly received evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claim of entitlement to service connection for bilateral hearing loss is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent a VA examination in December 2010.  The report of that examination reflects that the pre-induction hearing examination from October 1965 and the August 1967 discharge examination yielded normal hearing for both ears.  The examiner indicated that the Veteran has bilateral hearing loss for VA purposes, but opined that such hearing loss is less likely as not caused by or a result of military service.  The examiner reasoned that frequency specific testing on entry and discharge yielded normal hearing.  The examiner also commented that other factors for consideration in the etiology of the Veteran's hearing loss are his 35 years of post-service occupational noise exposure in construction, as a truck driver and crane operator, his recreational noise exposure attending car races, as well as the effects of age.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, the December 2010 VA examiner essentially found that any current bilateral hearing loss was not related to service because the Veteran's hearing was within normal limits at the pre-induction examination in 1965 and at the 1967 separation examination.  The examiner then indicated that other factors were for consideration in the etiology of the Veteran's hearing loss, including post-service occupational and recreational noise exposure and aging.  Importantly, the examiner did not actually state that the Veteran's current bilateral hearing loss is etiologically related to post-service occupational and recreational noise exposure and aging.  Moreover, the examiner did not address whether the Veteran wore hearing protection during service (he testified at the Board hearing that he did not) or after service working in construction or at car races.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Veteran's Form DD-214 indicates that his duty assignments included a military occupational specialty (MOS) of field artilleryman.  As such, hazardous noise exposure during service is conceded.  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385 ) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO should schedule another VA audio examination by a new VA examiner, for the purpose of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audio examination in order to determine the nature and etiology of any currently present bilateral hearing loss.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service without hearing protection.  The examiner must elicit from the Veteran a history of post-service noise exposure, including whether or not hearing protection was used.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

The examiner must provide a rationale for the opinion expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


